DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 August 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen (US 20080072664) with evidence from Chapin “Direct Susceptibility Testing…” and further in view of Robinson (US 20100291669) and Burd (US 8822167).
With respect to claims 6-8 and 10, Hansen discloses a method for testing a biological sample comprising at least one processing module and at least one data management module. The data management module includes a controller (Figure 1:300) that receives data regarding the sample from each of the processing modules, and, in response to the received data, controls the preparation and handling of the sample in the system.  At least paragraphs [0041]-[0044] describe a fully automated system in which a fluidics device (Figure 1:100) is configured to transfer a sample from one analysis location to another within a single preparation station. Hansen indicates in at least paragraphs [0005]-[0007], [0020], [0041] and [0053] that biological samples are prepared for testing in a first tube in order to create different portions for detecting the type of bacteria in a sample and for determining the antibiotic susceptibility of the microorganism. Hansen makes it clear that automated ID/AST systems having separate ID and AST modules are well known in the art. More specifically, a presence or absence of a microorganism in a cultured biological sample is determined in the first module, the results are communicated to the data management module, and positive biological samples are further processed at the sample preparation station.  The positive sample is plated on a prepared media plate in order to grow single colonies of microorganisms on the plate.  A single isolated colony is removed from the plate and a first tube is inoculated with the colony to create a suspension in the first tube.  This is described in 1
Hansen additionally teaches in at least paragraphs [0010], [0018], [0021], [0043], [0044] and throughout the reference that the suspension in the first tube may be diluted and/or have a portion of fluid removed therefrom (“determining an amount of diluent to be added to the sample container and/or an amount of the preliminary sample to be removed from the sample container to prepare the sample”).  Accordingly, Hansen contemplates selecting (i.e. removing) a first portion of the suspension and diluting the remaining second portion of the suspension in the first tube.  Because the remaining second portion has been diluted, the first portion of the suspension is more concentrated than the second portion.  Although Hansen does not appear to expressly state which of the first and second portions is used for ID testing and which is used for AST, those of ordinary skill would have found it obvious to use the diluted portion for AST, as AST typically involves the creation of a panel of microdilution plates (again, see 
Hansen, however, does not expressly teach that the first portion of the suspension is ID tested using mass spectrometry.
Robinson discloses a method for testing a biological sample comprising a first module for detecting the presence of microorganisms in a sample and a second module for detecting the type of bacteria in the sample. Robinson indicates in paragraphs [0017], [0019], [0023] and [0026] and throughout the reference that an initial positive/negative assessment is made of each sample container in order to determine whether or not the sample is sent to a downstream detection site. Concentration via centrifugation (see, for example, paragraph [0029]) of the sample is carried out in order to prepare the sample for subsequent identification using an optical detector. Robinson additionally discusses prior art AST modules in at least paragraphs [0469] and [0487].  At least paragraphs [0031], [0072] and [0216] state that mass spectrometry is used to for microorganism identification and characterization.
At the time of the invention, it would have been obvious to use mass spectrometry on Hansen’s first portion during ID testing.  Robinson teaches that mass spectrometry units are common microbial identification test devices and are readily automated.  It would have been well within the ability of one of ordinary skill to choose a known ID test (here, mass spectrometry) from a selection of art-recognized possibilities.


Burd discloses a testing method for evaluating a wide variety of biological samples for the presence of a microorganism or other infectious disease conditions.  Burd indicates that individual assays are prepared within an array of assay units, wherein a fluid transfer device is configured to deposit at least first and second samples within respective first and second units (e.g. modules). This is discussed in column 4, lines 13-53 and claim 1 (“Transferring a first portion of said biological sample to a first movable assay unit, and transferring a second portion of said biological sample to a second movable assay unit, effective to divide said biological sample into at least a first portion and a second portion at an initial time; Detecting a signal indicative of the presence of, or absence of, a first analyte of a first analyte type in said first portion of the biological sample in the first movable assay unit by a first time; and Detecting a signal indicative of the presence of, or absence of, a second analyte of a second analyte type in said second portion of the biological sample in the second movable assay unit by a second time”, emphasis added).  Burd additionally states in column 3, lines 20-25 and column 16, lines 19-28 that samples are selectively diluted to a predetermined concentration based on the type of testing to be carried out.  
At the time of the invention, it would have been obvious to ensure that the first tube of Hansen is inoculated using samples prepared from a single inoculum derived from a prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results. See MPEP 2143. One of ordinary skill would have readily recognized the benefits of initiating testing in separate ID and AST modules in parallel in order to more thoroughly evaluate the contents of the same source of sample fluid.

	With respect to claims 9 and 11, Hansen, Robinson and Burd disclose the combination as described above.  Hansen additionally discusses in at least paragraphs [0008]-[0009] and [0041]-[0049] that it is common to prepare a panel inoculum having a selected concentration of particles that is standardized relative to the McFarland scale.  Accordingly, it would have been obvious to produce a range of multiple concentrations of the second portion for antimicrobial susceptibility testing at about 0.5 McFarland and at values above 0.5 McFarland.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,294,508. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,294,508 are similar in that they describe a first module for determining a presence or absence of a microorganism in a culture sample and a data management module having a controller for receiving data regarding the cultured biological sample and communicating a signal to a sample preparation module for further processing.  The claims of U.S. Pat. No. 10,294,508 additionally recite that the positive cultured biological sample is plated and grown so that a colony can be selected and inoculated in a tube to create a suspension.  The claims of U.S. Pat. No. 10,294,508 describe how this portion is then subjected to antimicrobial susceptibility testing.

Response to Arguments
In response to Applicant’s amendments filed 21 July 2021, a new ground of rejection is made in view of the Hansen, Robinson and Burd references with additional evidence from Chapin.
Applicant additionally argues that Hansen does not teach that the ID portion is withdrawn from a single tube and that the remaining portion in the same single tube is diluted for AST testing.  It is agreed that Hansen shows that, in at least one 

Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the Materials and Methods section (“A drop of the blood culture broth was plated onto a Trypticase soy agar plate with 5% sheep blood (BBL) and incubated in 5% CO2 at 35°C overnight to obtain isolated colonies.  These colonies were added to demineralized water to make a suspension equivalent to a 0.5 McFarland standard, adjusted using a Sensititre nephelometer”)